Title: To George Washington from Brigadier General William Maxwell, 17 February 1777
From: Maxwell, William
To: Washington, George

 

Sir
Westfield [N.J.] 17th Febry 1777

Your Excellency Favours of the 16th I have Recd and shall take care to note the contents The Morriss Militia under Coll Cook, their Times is out the 20th inst. and of course must go home and not likely any to come out from that Quarter shortly as they have heard that Innoculation for Your Troops begins on Wedensday next and they must stay at home to take care of their Familys, I think if the Militia of Morriss Town County was discharged with out taking any more out for the present it would be for the good of the Service they are wore out and no thing hardley sent out but hired Men that if they were dismissed would most of them engage into the Continental Service Essix it migh[t] be necessary & Politick to keep up and with a strict hand too because so many of them is protection Men and they will think that we are in Jest with them if we do not insist on their coming out Coll Conduit and his Men time is out the same time that Coll Cook’s is out Suppose that Coll Cortland Major Townly & Thompson was orderd out Immediately from Essex with all the Militia except those that had Just now served I think it would be well, and guards sent round to bring out those that did not come out agreeable to orders & to serve that part of a Month with out pay, for there is a great number of Villains here that laugh’s at all orders Coll Cook informs that on bringing the Militia the lastime out of Morriss County that a certain Saml Ogden had influence to stop any Man that was backward to serve his Country and was drafted either under the name of Coliers wood cutters &Ca. at which all attached to their Country was much displeased. out of that Township calld paquanack where Ogden lives there is two Compys of near one 100 Men each & Coll Cook has but one Lieut. one Ens. 3 Sergt 3 Corporals & either 5 or 6 Men from that Town, the Capt. I had ordered to be discharged some time ago, the Ensign came down since & says that the men excused as before Mentioned are minding their own business at home, There is a certain low dutch Man that goes up to Morriss Town once a week or oftner to get intelligence and carrys it to Brunswick I think Lord Sterling could catch him if he would lay out a guard Southward I have no expectation of light Horse from Doctor or Capt. Barnet at Elizth Town for I am informed he has two engaged I have heard him say that he could have his Company in three days but there was no body else believed it I am shure I did not & only looked on it as words of course I have apply to General Sullivan Yesterday for 20 light Horse but could get none we will be in a shocking sittuation with respect to horse when the Essex light horse knows Your orders I keep it a secret at present, I have sent to Capt. Barnet to

day for his light Horse when I get an answer I will send it to You and am Your Excellencys Most Obedient Humble Servant

Wm Maxwell

